Where the basis of the plaintiff’s suit against" the United States is not stated in the .petition and the defendant moves to dismiss for lack of jurisdiction, defendant’s motion is granted and the petition dismissed in an opinion per curiam, ás.follows:
Plaintiff sues “to recover damages for injuries' sustained” to his nervous system from'“direct enemy action” while employed on board the SS. Clyde Austin Dunning during World War II.
Defendant moves to dismiss for lack of
jurisdiction.
The motion must be granted. ” The basis of plaintiff’s spit iS not stated. From the amount claimed- it may be -plaintiff is claiming under, a war risk insurance policy. If so, the district .'court has exclusive jurisdiction, Levine v. United States, 112 C. Cls. 187, cert. den. 336 U. S. 936. Or it may be plaintiff is suing in -.tort.. If. so, we have no original jurisdiction.
At.any rate, no. facts are alleged to show jurisdiction:in this court. Plaintiff’s suit is. accordingly, dismissed.. \
It is so ordered.
In this case plaintiff’s, petition for writ of certiorari, was denied by the Supreme Court May 24, 1954; 37 U. S. 977.